In an action to recover the down payment and the title examination expense on a contract for the sale to plaintiff of defendants’ real property, and to impress a lien upon the property for the amount of such payment and expense, the plaintiff appeals from an order of the Supreme Court, Queens County, dated February 7, 1962, which denied his motion for summary judgment; and the defendants cross appeal from said order insofar as it fails to grant them summary judgment against the plaintiff (Rules Civ. Prae., rule 113, subds. 1, 2). On plaintiff’s appeal: Order affirmed, without costs. On defendants’ cross appeal: Order, insofar as appealed from, affirmed, without costs. The record presents triable issues of fact which preclude the granting of summary judgment in favor of either the plaintiff or the defendants. Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur. [32 Mise 2d 779.]